Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 05-1011

                        BARRIE LYNN RIBEIRO,

                        Plaintiff, Appellant,

                                     v.

                  JO ANNE BARNHART, COMMISSIONER
                 SOCIAL SECURITY ADMINISTRATION,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Robert E. Keeton, U.S. District Judge]


                                  Before

                       Boudin, Chief Judge,
                Lynch and Lipez, Circuit Judges.



     Michael J. Kelley on brief for appellant.
     Mark T. Quinlivan, Assistant U.S. Attorney and Michael J.
Sullivan, United States Attorney, on brief for appellee.



                            October 4, 2005
            Per Curiam. After carefully considering the briefs and

record on appeal, we affirm the denial of disability benefits.

            The central issue is whether the appellant showed that

her    mental    impairment      satisfied      the    twelve-month       duration

requirement.      20 C.F.R. § 416.920(a)(4)(ii); Barnhart v. Walton,

535 U.S. 212 (2002); Seavey v. Barnhart, 276 F.3d 1 (1st Cir. 2001).

Substantial evidence supported the ALJ’s conclusion that she did

not.    Among other considerations, the appellant worked for most of

the    period   of    alleged   disability     preceding     the     hearing,   and

examining and reviewing sources concluded that treatment would be,

or had been, effective.

            The appellant, who was represented by counsel at the

hearing, argues that the ALJ breached his duty to develop the

record    by    not    requesting     more    information     from    a   treating

physician.      The appellant had the burden of producing the evidence

and proving impairment.         20 C.F.R. § 416.912.         The ALJ had a duty

to “develop an adequate record from which a reasonable conclusion

can be drawn.”        Carrillo Marin v. Sec’y Health & Human Serv., 758

F.2d 14, 17 (1st Cir. 1985).             The appellant makes no showing,

however, that the duration of her impairment defied reasoned

evaluation on the record.        Currier v. Sec’y Health, Ed. & Welfare,

612 F.2d 594 (1st Cir. 1980).           Although her treating physician’s

report   contained      gaps,   the   extent    of    her   impairment    was   not

undeveloped in the record as a whole.           Moreover, in addition to the


                                        -2-
aforementioned evidence, the ALJ could reasonably conclude that

requesting supplemental information would have provided little

insight.   The appellant stated that she saw the physician only

intermittently, to update her medications, and the vocational

expert   testified   that   the   marked   limitations   posited   by   the

physician were inconsistent with the appellant’s job.        20 C.F.R. §

416.927(d)(2).

           Affirmed.   1st Cir. R. 27(c).




                                    -3-